      Case 2:18-cv-02545-JAR-KGG Document 32 Filed 03/29/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE, et al.,                    )
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )       Case No. 2:18-cv-02545-JAR-KGG
                                             )
UNIFIED GOVERNMENT OF                        )
WYANDOTTE COUNTY AND                         )
KANSAS CITY, KANSAS, et al.,                 )
                                             )
                      Defendants.            )


                    DEFENDANT GOLUBSKI’S MOTION TO DISMISS
                          FIRST AMENDED COMPLAINT


       COMES NOW, Defendant Roger Golubski, and hereby moves the Court for an Order

dismissing this action pursuant to Fed. R. Civ. P. 12(b)(6). As support, Defendant Golubski

offers the Court the accompanying memorandum.

       WHEREFORE, Defendant Golubski requests the Court to enter an Order dismissing this

action and for such other relief as the Court deems just and proper.



                                                             Respectfully Submitted,

                                                                       McCauley & Roach, LLC

                                                                          By: /s/ Morgan L. Roach
                                                                        Morgan L. Roach, #23060
                                                                        Sean P. McCauley #20174
                                                                         527 W. 39th St., Suite 200
                                                                          Kansas City, MO 64111
                                                                       Telephone: (816) 523-1700
                                                                       Facsimile: (816) 523-1708
                                                                E-mail:morgan@mccauleyroach.com
                                                               E-mail: sean@mccauleyroach.com


                                                 1
      Case 2:18-cv-02545-JAR-KGG Document 32 Filed 03/29/19 Page 2 of 2




                                   Certificate of Service

        The undersigned certifies that on the 29th day of March, 2019, the foregoing was
electronically filed with the clerk of the court using the CM/ECF system which will provide
notice and service to all counsel of record.

                                                               /s/ Morgan L. Roach




                                             2
